Citation Nr: 0509118	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  99-19 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for duodenal peptic 
disease.

2.  Entitlement to a compensable rating for tinea versicolor 
(skin fungal infection).

3.  Entitlement to a compensable rating for entrapment of the 
right testicle.

4.  Entitlement to an effective date earlier than June 9, 
1997, for the grant of a 10 percent evaluation based upon 
multiple, noncompensable, service-connected disabilities 
under the provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to June 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, which, among 
other things, granted entitlement to a 10 percent evaluation 
based on multiple, noncompensable, service-connected 
disabilities under 38 C.F.R. § 3.324.  The veteran appeals 
the effective date of the award.  

During the pendency of the appeal, the veteran moved to 
Florida and jurisdiction of the claim was transferred to the 
St. Petersburg, Florida, RO.

The issues of increased ratings for duodenal peptic disease, 
tinea versicolor (skin fungal infection), and entrapment of 
the right testicle are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In the informal brief presentation, the veteran appeared to 
suggest that the RO committed clear and unmistakable error in 
the November 1995 rating decision.  If he desires to pursue 
this claim, he should do so with specificity at the RO.


FINDINGS OF FACT

1.  The veteran was granted service connection for duodenal 
peptic disease, a fungal infection of the skin, and right 
testicular disabilities in November 1995, and noncompensable 
evaluations were assigned.  

2.  Compensation for multiple noncompensable evaluations was 
denied at that time on the basis that no interference was 
shown with employment.  The veteran and his representative 
were informed of that decision and no disagreement is of 
record.

3.  In June 1997, the veteran filed claims for, among other 
things, increased ratings for his stomach, skin, and 
testicular disabilities.  By rating decision dated in March 
1998, the RO denied the veteran's claims.  

4.  However, the RO awarded a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities 
under 38 C.F.R. § 3.324, and an effective date of June 9, 
1997, (the date he filed the claims for increased ratings) 
was established.  

5.  In September 1998, the veteran filed a notice of 
disagreement with respect to the effective date of the 
multiple, noncompensable, service-connected disability 
compensation award.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 9, 1997, 
for the assignment of a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities 
under 38 C.F.R. § 3.324 have not been met.  38 U.S.C.A. 
§§ 5107(a), 5107A, 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award based on an original claim for 
compensation will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the 
effective date will be the date of receipt of claim, or the 
date entitlement arose, whichever is later. 38 C.F.R. § 3.400 
(2004).  

For increases in compensation, the effective date will be the 
date of the receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (o)(1) (2004) 
(emphasis added).  The effective date may also be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from the date of the increase.  
38 C.F.R. § 3.400 (o)(2) (2004).  VA medical records may form 
the basis of an informal claim for increased benefits where a 
formal claim of service connection has already been allowed.  
38 C.F.R. § 3.157 (2004).

The evidence reflects that the veteran filed an initial claim 
for, among other things, stomach, skin, and testicular 
disabilities in July 1995.  By rating decision dated in 
November 1995, the RO granted service connection for duodenal 
peptic disease, tinea versicolor, and entrapment of the right 
testicle, and noncompensable evaluations were assigned.  The 
RO also denied compensation under § 3.324 for multiple 
noncompensable evaluations as there was no interference with 
employment shown.  He was notified and did not disagree, and 
that decision became final.

In June 1997, the veteran filed claims for increased ratings 
for his stomach, skin, and testicular disabilities.  The 
Board finds that these were new claims for higher ratings and 
not on-going disagreement with the previous rating action.  
As noted above, the November 1995 rating decision became 
final after one year (in November 1996).

By rating decision dated in March 1998, the RO denied the 
veteran's claims for higher evaluations, but awarded a 10 
percent rating based on multiple, noncompensable evaluation 
and assigned an effective date of June 9, 1997, the date of 
the most recent claim.  The veteran filed a notice of 
disagreement with the effective date and asserted that an 
earlier date was appropriate because he had had multiple, 
noncompensable, service-connected disabilities since 1995.  

In essence, the veteran contends that he has had the same 
level of disability since 1995 and is entitled to an 
effective date of July 1995, the date of his initial claims 
for service connection.  However, as noted above, he did not 
appeal the November 1995 rating decision and it became final 
as to as to the evidence then of record and as to the claim 
pending at that time.  The date that the veteran filed an 
application for compensation benefits prior to this decision 
cannot serve as the effective date of his recent award of 
increased compensation.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (holding that for effective date purposes, 
"the application . . . must be an application on the basis of 
which the increased rating was awarded"); Washington v. 
Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the 
appellant had previously submitted claim applications, which 
had been denied, is not relevant to the assignment of an 
effective date based on a current application."); Wright v. 
Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an 
application that had been previously denied could not 
preserve an effective date for a later grant of benefits 
based on a new application).  Therefore, there is no basis to 
assign an effective date prior to the November 1995 rating 
decision.

Next, there is nothing in the claims file indicating an 
intent to file a claim for benefits until the veteran filed 
the claims in June 1997.  In fact, there is not a single 
document in the claims file between the November 1995 rating 
decision sheet and the June 1997 claim.  In this case, the 
Board finds that the veteran did not file the claim on which 
compensation was granted under the provisions of § 3.324 
until June 1997.  Accordingly, the pertinent date for the 
award is June 9, 1997, the date of the claim.  As such, there 
is no legal basis for an effective date earlier than the one 
assigned.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in August 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in August 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case was provided to the veteran in April 
2004.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

The August 2003 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claim.  

In addition, 38 C.F.R. § 3.159(b)(1) was cited in the June 
2003 and April 2004 supplemental statements of the case.  In 
light of the actual notice provided, the Board finds that any 
content deficiency in the August 2003 notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in March 1998 and 
September 2002.  The available medical evidence is sufficient 
for an adequate determination.  Therefore, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.


ORDER

The claim for entitlement to an effective date earlier than 
June 9, 1997, for the grant of a 10 percent evaluation based 
upon multiple, noncompensable, service-connected disabilities 
under the provisions of 38 C.F.R. § 3.324, is denied.


REMAND

With respect to the remaining claims of increased ratings for 
duodenal peptic disease, tinea versicolor (skin fungal 
infection), and entrapment of the right testicle, the Board 
finds that a remand is necessary.  

The veteran contends, in essence, that his service-connected 
disabilities are worse that currently evaluated.  The Board 
notes that the most recent VA examination was undertaken over 
two years ago.  Moreover, the veteran's representative has 
requested a remand.  In view of the veteran's on-going 
complaints, the medical evidence received to date, the 
contentions advanced, and the posture of the case at this 
time, the Board finds that more current examinations are 
needed.  

In addition, while this appeal was pending, the applicable 
rating criteria for skin disorders, 38 C.F.R. § 4.118, was 
amended effective August 30, 2002.  See 67 Fed. Reg. 49,590 
(July 31, 2002).  While he was provided with the new skin 
regulations in a June 2003 supplemental statement of the 
case, the September 2002 examination itself is not adequate 
for evaluation purposes.  Therefore, the Board finds that a 
current skin examination is warranted.  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) in Bay Pines, 
Florida, for the period from March 2003 
to the present.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded appropriate VA 
examinations to determine the nature and 
extent of his service-connected 
GATROINTESTINAL, SKIN, AND RIGHT 
TESTICULAR disabilities.  The claims 
folder must be made available to the 
examiners in conjunction with the 
examinations.  Any testing deemed 
necessary should be performed.

The examiners should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examinations 
should be noted in the reports of the 
evaluation.  The examiners should 
complete the appropriate disability 
examination worksheets for the relevant 
evaluation.

3.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


